UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6201



JOHNNIE LANG EDWARDS, a/k/a Samuel Jones,

                                             Plaintiff - Appellant,

          versus


MEVERA E. OBERNDORI, individually and in her
official capacity as Mayor of the City of
Virginia    Beach;   A.   M.   JACOCKS,    JR.,
individually and in his capacity as Chief of
Police   of    the   Virginia   Beach    Police
Department; SCOTT E. WICHTENDAHL, in his
official capacity as Police Officer in and for
the Virginia Beach Police Department; R. LAMB,
in his official capacity as Police Officer in
and for the Virginia Beach Police Department;
PAUL LANTEIGNE, individually and in his
official capacity as Sheriff of the Virginia
Beach Correctional Department - Jail; ROBERT
J. MCCABE, individually and in his official
capacity    as   Sheriff    of   the    Norfolk
Correctional Department - Jail; RICHARD D.
HOLCOMB, individually and in his capacity as
Commissioner of the Virginia Department of
Motor Vehicles,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. James E. Bradberry, Magistrate
Judge. (CA-02-347-2)


Submitted:   May 19, 2003                   Decided:   May 28, 2003
Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Lang Edwards, Appellant Pro Se.      Leslie Louis Lilley,
Kimberly Rouse Essendelft, CITY ATTORNEY’S OFFICE, Virginia Beach,
Virginia; Samuel Lawrence Dumville, NORRIS & ST. CLAIR, P.C.,
Virginia Beach, Virginia; Eric Karl Gould Fiske, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Johnnie Lang Edwards appeals the magistrate judge’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.*    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the magistrate judge.           See

Edwards v. Oberndori, No. CA-02-347-2 (E.D. Va. Feb. 6, 2003).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED

     *
      The parties consented to the exercise of jurisdiction by the
magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).

                                2